Order entered December 14, 2015




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-14-01463-CV

                        YAN BENJAMIN WILHELM ASSOUN, Appellant

                                                 V.

      ANAIS AMBER GUSTAFSON (A/K/A ANAIS AMBER ASSOUN) AND JOHN
                   CHARLES GUSTAFSON, JR., Appellees

                         On Appeal from the 429th Judicial District Court
                                      Collin County, Texas
                             Trial Court Cause No. 429-02323-2014

                                             ORDER
        Before the Court is appellant’s December 10, 2015 motion to disqualify Clint Westhoff

and Goranson Bain PLLC, as counsel for appellee. Because the facts alleged arose while this

matter was pending on appeal, the Court lacks an evidentiary record or findings of fact by the

trial court.

        The Court, therefore, ORDERS as follows:

               1. Oral argument currently set for December 15, 2015, is postponed pending further

                  order of the Court;

               2. This appeal is ABATED pending further order of the Court; and
           3. Appellant’s motion to disqualify is remanded to the trial court to conduct an

               evidentiary hearing and enter findings of fact pertaining to the motion.

We instruct the trial court to cause to be filed a supplemental clerk’s record containing its

findings of fact by January 29, 2016. We leave to the parties to arrange for a supplemental

reporter’s record. This appeal will be reinstated on January 29, 2016 or when the findings of fact

are filed, if filed before January 29, 2016.

                                                            /s/     DAVID EVANS
                                                                    PRESIDING JUSTICE